Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 1, the phrase “the harshness” lacks antecedent basis. On line 6 of claim 1, the phrase “which is specific to the protein (a)” is indefinite since it is not clear what is meant by “specific to” in this phrase. Does this mean that the protein binding dye binds only to the protein (a)? On line 9 of claim 1, the phrase “providing an aqueous solution of a surfactant and taking a first colour measurement” should be changed to -- providing an aqueous solution of a surfactant and taking a first colour measurement of the aqueous solution—in order to clarify that the first colour measurement is made on the aqueous solution of the surfactant. On lines 10-11 of claim 1, the phrase “taking a second colour measurement” should be changed to –taking a second color measurement of the aqueous solution-- in order to clarify that the second colour measurement is made on the aqueous solution of the surfactant. On line 11 of claim 1, the phrase “the change” lacks antecedent basis. Step iv) of claim 1 is indefinite since it is not clear what “matching the change in colour with a reference scale” serves to accomplish in the method. Does the reference scale contain different colors representative of different harshness levels of a surfactant so that by matching the measured change in colour to one of the colours on the reference scale, the harshness of the surfactant provided in the method can be determined? Claim 1 is indefinite since there is no correlation between the steps of the method, and in particular step iv) of the method, and measuring a harshness of a surfactant, as recited in the preamble of the claim. Therefore, it is unclear how the method serves to determine a harshness of a surfactant. 

Claim 4 is indefinite since it is not clear how a series of alphanumeric symbols in the reference scale can be matched with the change in colour of the aqueous solution of the surfactant in order to determine a harshness of the surfactant. It is not clear how the alphanumeric symbols in the reference scale correlate to color changes. Does each alphanumeric symbol represent a certain color change of the aqueous solution of surfactant? 
On line 2 of claim 5, the phrase “the level” lacks antecedent basis.
On lines 2-3 of claim 8, the phrase “one or more images of one or more steps of the method of the invention” should be changed to -- one or more images of one or more steps of the method—so as to clearly refer to the method of claim 1.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since the closest prior art to Metha, S.K. et al (article from Colloids and Surfaces B: Biointerfaces, vol. 81, November 1, 2010, pages 74-80, submitted in the IDS filed on April 9, 2021) and Moore et al (article from Langmuir, vol. 19, 2003, pages 1009-1016, cited below) fail to teach or fairly suggest a method for determining a harshness of a surfactant comprising the steps of forming a solid protein-dye complex by dissolving a non-denatured corn protein (i.e. a Zein protein) and a 
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Moore et al (article from Langmuir, vol. 19, 2003, pages 1009-1016) who teach of a Zein solubilization test for determining the ability of a surfactant to solubilize water-insoluble Zein protein in order to determine a harshness of the surfactant; Jones et al (US 8,778,277) who teach of protein detection reagents including dyes; and Goldberg et al 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 3, 2022